t c memo united_states tax_court stephen p hardy and angela m hardy petitioners v commissioner of internal revenue respondent docket no filed date stephen l kadish matthew f kadish and dean m rooney for petitioners anita a gill and nancy p klingshirn for respondent memorandum findings_of_fact and opinion buch judge dr stephen p hardy is a plastic surgeon who performs surgeries in various facilities including missoula bone joint surgery center llc mbj dr hardy owns a minority interest in mbj but he has no day-to-day management responsibilities beginning with the hardys reported the income from mbj as passive after having reported the income as nonpassive for previous years the passive_income allowed the hardys to absorb unrelated passive_activity_losses the commissioner issued a notice_of_deficiency for through recharacterizing the income as nonpassive and determining deficiencies the commissioner also determined a sec_6662 accuracy- related penalty for each year the commissioner argues that dr hardy’s activity as a plastic surgeon should be grouped with his activity at mbj after concessions by both parties we must decide whether the hardys may report dr hardy’s income from mbj as passive if so we must also decide whether they may deduct a passive_activity_loss carryover from prior years if the hardys are liable for deficiencies then we must decide whether they are liable for accuracy-related_penalties at trial the hardys moved to amend the pleadings to conform to the evidence arguing that they overpaid self-employment_tax for and we will grant this motion the hardys may treat dr hardy’s income from mbj as passive for all three years because they did not previously group dr hardy’s medical practice with his ownership_interest in mbj they are not regrouping his interest in mbj moreover the commissioner may not regroup dr hardy’s activities into a single unit because there is more than one reasonable method for grouping his activities and the hardys’ grouping does not have the principal purpose of circumventing the underlying policies of sec_469 however the hardys may not deduct a passive_activity_loss carryover for because they should have deducted the loss for the year in which the loss was incurred moreover the hardys are not liable for self-employment_tax for or because dr hardy received the distributions from mbj as a limited_partner acting in his capacity as an investor although the commissioner did not meet his burden of production for sec_6662 accuracy-related_penalties for underpayments due to negligence he may have met his burden of production for underpayments due to substantial understatements of income_tax depending on the rule_155_computations however the hardys established that they had reasonable_cause and acted in good_faith when they relied on the advice of a tax professional for claiming a passive_activity_loss carryover deduction from years that are not before us they did not establish that they had reasonable_cause and acted in good_faith with respect to the portions of the underpayments due to the disallowed charitable_contribution deductions which were among the items they conceded 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact i the hardys the hardys were married during through the years in issue dr hardy is a plastic surgeon since the early nineties he has practiced as a plastic surgeon specializing in pediatric reconstructive surgery dr hardy conducts his medical practice through northwest plastic surgery associates a single-member pllc which mrs hardy runs as the chief operating officer before joining a surgery center dr hardy operated on his patients at his office or at two local hospitals dr hardy can operate at his office only if the procedure requires local anesthesia if a procedure requires general anesthesia dr hardy operates at a hospital and if a procedure requires an overnight stay then the procedure must be performed at a hospital dr hardy will explain to his patients the options for where a surgery can take place and the practice manager will give them a cost estimate for different locations his patients determine where a surgery will be performed because of the limited availability of operating rooms however dr hardy struggles to obtain space at a hospital for the procedures dr hardy is paid for the surgeries that he performs surgical procedures generally have three fee components a fee for surgical services provided by the surgeon a fee for anesthesia services provided by the anesthesiologist and a fee for_the_use_of a surgical facility and its accompanying services patients pay the facility fee separately from dr hardy’s fee as a surgeon facility fees typically include the use of medical equipment supplies and staff who include the front office clerk and the nurses who provide pre- and post-operative care in the hardys first considered opening their own surgery center the hardys believed that a surgery center would benefit patients because it would provide a cost-efficient alternative to having surgeries performed at a hospital and it would provide dr hardy with greater latitude in scheduling those surgeries the following year the hardys purchased land and drew up plans to build a surgery center before the hardys began construction representatives of mbj and two other surgery centers approached dr hardy about his becoming a member the hardys determined that it would be a wiser business decision to join an already operational surgery center because of the expenses of constructing staffing certifying and operating the center ii mbj mbj was a limited_liability_company formed by a group of practicing physicians in for the purpose of operating a surgery center it is treated as a partnership for federal_income_tax purposes in mbj began operating a surgery center mbj provides patients with a cost-efficient alternative to having procedures performed at a hospital mbj is equipped for doctors to perform procedures that require local or general anesthesia however complex procedures and procedures that require an overnight stay must be performed at a hospital mbj is professionally managed mbj hires its own employees and does not share any employees with northwest plastic surgery like hospitals mbj directly bills patients for facility fees mbj then distributes to each of its members his or her share of the earnings based on the facility fees less expenses mbj uses a third-party accounting firm to prepare the schedules k-1 partner’s share of income deductions credits etc for the members mbj does not pay physicians for their procedures in dr hardy purchased a interest to join seven other practicing physicians in mbj he paid dollar_figure for his interest dr hardy cannot sell his interest in mbj to a third party the following year the hardys built an office next to mbj for northwest plastic surgery 2mbj orthopedic center is a separate_entity that was formed by some of the same doctors as mbj it is in the same building as mbj dr hardy has no interest in the orthopedic center dr hardy has never managed mbj and he has no day-to-day responsibilities there although he meets with the other members quarterly he does not have any input into management decisions he generally is not involved in hiring or firing decisions his role and participation in mbj have not changed since he became a member dr hardy performs surgeries on patients at mbj on mondays rarely dr hardy will operate at mbj on other days of the week dr hardy does not pay rent to perform surgeries at mbj the patients pay the facility fees directly in and dr hardy performed of the surgeries at mbj in dr hardy performed of the surgeries at mbj he also had designated alternating tuesdays as his surgical days at two area hospitals on the other days of the week dr hardy continued to perform surgeries at his medical practice he performed approximately of his surgeries at his office at mbj and the remainder at other facilities dr hardy receives a distribution from mbj regardless of whether he performs any surgeries at the surgery center and his distribution is not dependent on how many surgeries he performs at mbj mbj does not have a minimum surgery requirement to receive a distribution after dr hardy hired another surgeon at northwest plastic surgery if that surgeon’s patient chooses the surgeon performs the surgery at mbj that surgeon does not hold an interest in mbj iii reporting since the hardys have been hiring walter kero a partner and tax director at junkermier clark campanella stevens pc to prepare and file their form sec_1040 u s individual_income_tax_return mr kero is a certified_public_accountant with over years of experience for and the hardys reported their mbj income as nonpassive using his training and experience mr kero tries to identify income as either payroll passive or portfolio mr kero determined that the income from mbj was nonpassive by relying on the schedule_k-1 the schedule_k-1 stated that the income was from a trade_or_business and included self-employment_tax he did not group dr hardy’s ownership_interest in mbj with dr hardy’s medical practice activity and he did not consider the grouping regulations the hardys filed their return and attached a schedule e supplemental income and loss reporting dollar_figure of nonpassive_income from mbj they attached a form_8582 passive_activity_loss limitations reporting a total unallowed loss of dollar_figure they did not attach any statement reporting that they had grouped dr hardy’s ownership_interest in mbj with his medical practice activity the hardys filed their return and attached a schedule e reporting nonpassive_income from mbj of dollar_figure they attached a form_8582 reporting a total unallowed loss of dollar_figure which included carryover losses from the previous year of dollar_figure they did not attach any statement reporting that they had grouped dr hardy’s ownership_interest in mbj with his medical practice activity in mr kero determined that the income from mbj was passive and he began reporting it as such mr kero learned that dr hardy was not involved in the management of mbj and was not liable for the debts of mbj in determining that the income was passive he went through a checklist of passive_activity criteria and obtained corroborating information from the hardys he determined that the relationship of dr hardy to mbj was passive mr kero did not amend the hardys’ return for or mr kero understood that the difference between passive and active characterization can have a profound effect on a taxpayer’s income however because he did not believe the change would be material he did not amend the hardys’ return for or the hardys filed their return and attached a schedule e reporting passive_income from mbj of dollar_figure they attached a form_8582 reporting a total passive_activity_loss of dollar_figure which included carryover losses from previous years of dollar_figure after netting their passive_income against their passive losses they also reported an allowable loss of dollar_figure leaving dollar_figure as a suspended_loss additionally the hardys reported self-employment_tax of dollar_figure from the income dr hardy received from northwest plastic surgery and mbj the hardys filed their return and attached a schedule e reporting passive_income from mbj of dollar_figure they attached a form_8582 reporting an allowed passive_activity_loss of dollar_figure which included a dollar_figure carryover loss from the previous year additionally the hardys reported self-employment_tax of dollar_figure from the income dr hardy received from northwest plastic surgery and mbj the hardys filed their return and attached a schedule e reporting passive_income from mbj of dollar_figure they attached a form_8582 reporting an allowed passive_activity_loss of dollar_figure iv notice_of_deficiency the commissioner issued a notice_of_deficiency for tax years through on date for each year the commissioner disallowed the hardys’ passive_activity_loss deduction and itemized_deduction for charitable_contributions and determined a sec_6662 accuracy-related_penalty while residing in montana the hardys timely petitioned for redetermination of the deficiencies they challenged the commissioner’s determination that they may not claim passive_activity_loss deductions against the income of mbj they also challenged the disallowance of the charitable_contribution deductions and the imposition of accuracy-related_penalties trial was held in cleveland ohio on date during trial the hardys moved to conform the pleadings to the evidence arguing that they overpaid self-employment_tax for and after trial the parties submitted a stipulation of settled issues resolving the remaining charitable_contribution_deduction dispute for and subsequently the internal_revenue_service irs released a technical_advice_memorandum which presented the same issues as this case we ordered supplemental briefs which the parties filed 3tech adv mem date opinion we must decide whether the hardys properly reported dr hardy’s income from mbj as passive if so we must decide whether the hardys may deduct a passive_activity_loss carryover from previous years and whether they overpaid their self-employment_tax finally we must decide whether the hardys are liable for sec_6662 accuracy-related_penalties i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise in limited situations the burden may shift to the commissioner under sec_7491 but there is not enough information in the record to conclude that the burden should shift under sec_7491 and the hardys do not argue that it should accordingly the burden remains on them taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions 4rule a 290_us_111 5rule a 503_us_79 ii whether the hardys may deduct portions of their passive_activity_losses in most passive_activity_loss cases taxpayers claim a deduction for certain business and investment_expenses under sec_162 and sec_212 the commissioner determines that the activity is passive under sec_469 and disallows a deduction the hardys reported income as passive for through and absorbed a passive_activity_loss carryover from previous years and the commissioner has determined that the activity is nonpassive accordingly each party is advancing a position that is more commonly argued by the other side sec_469 generally disallows a deduction for any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year in general a passive_activity is any trade_or_business in which the taxpayer does not materially participate a taxpayer materially participates in an activity if the taxpayer is involved in the operations of the sec_469 sec_469 sec_469 activity on a regular continuous and substantial basis when a taxpayer’s passive_activity_loss deduction is disallowed it is treated as a deduction for the next taxable yeardollar_figure dr hardy’s activity at mbj does not meet the material_participation test a the hardys did not group dr hardy’s activities sec_469 does not define activity the secretary however has prescribed regulations pursuant to sec_469 which specify what constitutes an activity sec_1_469-4 income_tax regs sets forth the circumstances for grouping tax items to determine what constitutes a single activity that regulation provides that o ne or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 whether activities constitute an appropriate economic unit depends on the facts and circumstancesdollar_figure the regulation gives the greatest weight to five factors i similarities and differences in types of trades_or_businesses ii the extent of common_control sec_469 sec_469 sec_1_469-4 income_tax regs iii the extent of common ownership iv geographical location and v interdependencies between or among the activities this regulation further provides that taxpayers can use any reasonable method of applying the relevant facts and circumstances to group activities and that not all of the five factors are necessary for a taxpayer to treat more than one activity as a single activity dollar_figure thus taxpayers have some flexibility in determining what constitutes an appropriate economic unit importantly sec_1_469-4 income_tax regs provides that once a taxpayer has grouped activities the taxpayer cannot regroup those activities unless it is determined that a taxpayer’s original grouping was clearly inappropriate or a material_change in the facts and circumstances has occurred that makes the original grouping clearly inappropriate dollar_figure the commissioner encourages us to find that the hardys grouped dr hardy’s ownership_interest in mbj with his medical practice because the hardy sec_12sec c income_tax regs see also lamas v commissioner tcmemo_2015_59 at sec_1_469-4 income_tax regs sec_1_469-4 income_tax regs had previously reported the income from mbj as nonpassive the hardys did not explicitly group their activities and for the years in issue they were not required to do sodollar_figure but the commissioner asks us to infer that the hardys grouped dr hardy’s ownership_interest in mbj with his medical practice into a single unit to treat the income as nonpassive we will not infer that the hardys grouped dr hardy’s ownership_interest in mbj with his medical practice as the commissioner requests because such a grouping is not supported by the evidence the mere fact that the hardys reported dr hardy’s activity as nonpassive is not enough for us to find that they grouped dr hardy’s ownership_interest in mbj with his medical practice instead mr kero explained that he did not group the activities he explained that he determined that the income from mbj was nonpassive by applying his training and experience and by relying on the schedule_k-1 which reported income from a trade_or_business and self-employment_tax moreover he stated that he did not consider sec_1_469-4 income_tax regs we find him credible there is no 15revenue procedure sec_4 2010_4_irb_329 requires taxpayers to file a written_statement that the taxpayer is grouping two or more trade_or_business activities into a single activity for taxable years beginning after date although revproc_2010_13 supra was not in effect for the years in issue revproc_2010_13 sec_4 i r b pincite applies to changes to preexisting groupings because we conclude that there was no preexisting grouping this provision does not apply evidence that the hardys grouped dr hardy’s ownership_interest in mbj with his medical practice activity for or accordingly the hardys did not regroup their activities for when they began reporting the income as passive they have consistently treated the activities as separate economic units b the commissioner cannot regroup a taxpayer’s reasonable grouping sec_1_469-4 income_tax regs provides the rules for when the commissioner can regroup a taxpayer’s activities he may do so if any of the activities resulting from the taxpayer’s grouping is not an appropriate economic unit and a principal purpose of the taxpayer’s grouping or failure to regroup under paragraph e of this section is to circumvent the underlying purposes of sec_469 the regulation is conjunctive each requirement must be met in order for the court to determine that the taxpayers must regroupdollar_figure the regulation illustrates the commissioner’s regrouping authority in an example involving doctors who converted a portion of their practices into a passive_income generating activity the facts of the example state taxpayers d e f g and h are doctors who operate separate medical practices d invested in a tax_shelter several years ago that sec_1_469-4 income_tax regs 17see 88_tc_492 generates passive losses and the other doctors intend to invest in real_estate that will generate passive losses the taxpayers form a partnership to engage in the trade_or_business of acquiring and operating x-ray equipment in exchange for equipment contributed to the partnership the taxpayers receive limited_partnership interests the partnership is managed by a general_partner selected by the taxpayers the taxpayers do not materially participate in its operations substantially_all of the partnership’s services are provided to the taxpayers or their patients roughly in proportion to the doctors’ interests in the partnership fees for the partnership’s services are set at a level equal to the amounts that would be charged if the partnership were dealing with the taxpayers at arm’s length and are expected to assure the partnership a profit the taxpayers treat the partnership’s services as a separate activity from their medical practices and offset the income generated by the partnership against their passive losses the example in the regulation concludes that the commissioner can regroup the taxpayers’ activities into a single unit it explains further that the taxpayers’ medical practice services and the services provided by the partnership are an appropriate economic unit and the principal purpose of treating the medical practices and the services provided by the partnerships as a separate activity is to circumvent the underlying purposes of section dollar_figure the commissioner argues that the hardys’ facts are almost identical to the facts of the example in the regulations he argues that similar to the partnership sec_1_469-4 example income_tax regs sec_1_469-4 example income_tax regs in the example in the regulation mbj is owned by physicians and mbj provides services to their patients the hardys distinguish their facts from the facts of this example they argue that dr hardy’s ownership_interest in mbj and his medical practice do not constitute an appropriate economic unit as a single activity because the activities are different types of businesses mbj is a rental surgical facility and dr hardy’s practice is an active medical practice additionally they argue that they did not have a principal purpose of circumventing sec_469 when they treated the activities as separate because dr hardy did not join mbj to artificially create a passive_activity_loss they contend that he had a business_purpose in joining mbj after trial the irs released a technical_advice_memorandum further illustrating the commissioner’s regrouping authoritydollar_figure a technical_advice_memorandum is a determination based on the specific facts of a case and is not a ruling of general applicabilitydollar_figure although we recognize that a technical_advice_memorandum may not be cited for its precedential value it does reveal ‘the interpretation put upon the statute by the agency charged with the responsibility of 20tech adv mem date 21see 108_tc_498 administering the revenue laws’ and may provide ‘evidence’ that such construction ‘is compelled by the language of the statute ’ the hardys argue that their facts are similar to the facts in the technical_advice_memorandum in the technical_advice_memorandum the taxpayer is a physician during the first year he is an employee and partial owner of a medical practice during the remaining years in issue he is an employee and partial owner of a second medical practice both medical practices are s_corporations during all the years the physician had a small ownership_interest in an llc classified as a partnership which in turn held an interest in a surgery center also classified as a partnership an unrelated entity owns the remaining interest in the surgery center the physician explained that the llc was established by a group of physicians to acquire an interest in the surgery center the surgery center provides surgery facilities for qualified licensed physicians the physicians are not required to be owners of the practice and they are not involved in the day-to-day management of the surgery center the physician represented that physicians cannot refer their patients to the surgery center when they hold a financial interest however the patients often chose the surgery center because it was more cost efficient the 2285_tc_274 ndollar_figure quoting 369_us_672 physician also explained that the income generated by the surgery center is not tied to the number of surgeries he performs at the surgery center and before the opening of the facility the surgeries that could not be performed in the physician’s practice were performed at a local hospital the revenue generated by the surgery center through facility charges is separate from the charges for medical services rendered by the physician to his patients the physician had passive_activity_losses and suspended losses the physician treated the income from the llc as passive and deducted the entire passive_activity lossdollar_figure in the technical_advice_memorandum the irs explained that these facts are distinguishable from those of the example provided in sec_1_469-4 income_tax regs in looking at the facts and circumstances provided in sec_1_469-4 example income_tax regs the irs explained in the technical_advice_memorandum that there is more than one way to group the activities into appropriate economic units the irs looked at the fact that the physician and the surgery center provide different types of medical services the physician has different ownership interests and control and the services patients receive at the surgery center do not constitute all of the services performed at the surgery center 23tech adv mem thus the irs explained that there may be more than one reasonable method of grouping the taxpayer’s activities into an appropriate economic unitdollar_figure likewise the irs determined that the facts do not support a finding that the physician acquired his interest with a principal purpose of circumventing the underlying purposes of sec_469 the irs explained that unlike the doctor in the example in the regulation the physician in the technical_advice_memorandum did not convert a portion of his practice into a single passive_income_generator by contributing equipment to a separate_entity and leasing back the equipment at arm’s-length rates thus the irs concluded that the commissioner does not have the authority to regroup the physician’s interest into a single activitydollar_figure the commissioner argues that the facts in this case are distinguishable from the facts in the technical_advice_memorandum the commissioner’s principal argument is that the hardys originally grouped dr hardy’s medical practice with mbj however as previously addressed when the hardys reported their mbj income as nonpassive for and they did not group dr hardy’s ownership_interest in mbj and his medical practice into a single economic unit 24tech adv mem 25tech adv mem the commissioner maintains that the facts are more closely aligned with those of the example in the regulation we disagree there is more than one reasonable method of grouping dr hardy’s activities sec_1_469-4 income_tax regs provides a list of facts and circumstances that are given the greatest weight in determining whether the activities are an appropriate economic unit the facts in this case lend support to more than one reasonable method of grouping dr hardy’s ownership_interest in mbj and his medical practice while some facts support treating dr hardy’s ownership_interest in mbj and his medical practice as a single economic unit the weight of the evidence supports treating them as separate economic units dr hardy is the sole owner of his medical practice and only a minority owner of mbj although he actively manages his medical practice dr hardy does not have any management responsibilities in mbj his medical practice and mbj do not share any building space employees billing functions or accounting services dr hardy performs services different from mbj’s dr hardy is a surgeon providing care and mbj is a surgical center providing space and associated services dr hardy is limited in the care he can provide at his office his office is equipped for procedures requiring local anesthesia whereas mbj is equipped for procedures requiring local or general anesthesia when patients decide to have procedures performed at mbj they separately pay a surgical fee to dr hardy and a facility fee to mbj mbj then distributes earnings from those facility fees but the distribution is unrelated to whether dr hardy performs surgeries at mbj in contrast dr hardy will receive income from his medical practice only if he performs procedures thus the income dr hardy receives from mbj is not linked to his medical practice accordingly dr hardy’s ownership_interest in mbj and his medical practice may be treated as separate economic unitsdollar_figure additionally the hardys did not have a principal purpose of circumventing the underlying purposes of sec_469 when they treated the activities as separate unlike the taxpayers in the example in sec_1_469-4 income_tax regs dr hardy did not form an entity to generate passive_activity_losses mbj was already established when dr hardy became a member moreover dr hardy has never been able to perform procedures requiring general anesthesia at northwest plastic surgery thus he did not take a portion of his medical practice and convert it into a passive_activity additionally the hardys considered opening 26because the hardys may group dr hardy’s activities in more than one way the hardys’ grouping was not a clearly inappropriate one which would require them to regroup their activities under sec_1_469-4 and f income_tax regs their own surgical facility before dr hardy became a member of mbj it is clear that his purpose in joining mbj was to create a cost-efficient alternative to a hospital procedure and not to generate passive_activity_losses accordingly the hardys’ principal purpose was not to avoid the underlying purposes of sec_469 the commissioner may not regroup dr hardy’s activities for the years in issue the commissioner may not regroup a taxpayer’s grouping if that grouping is reasonabledollar_figure the facts of this case are very similar to those presented in tech adv mem in which the irs allowed a medical practice and a surgical center to be treated as separate activities although the technical_advice_memorandum is not precedential it shows that the hardys’ grouping was not clearly inappropriatedollar_figure further they did not have a principal purpose of circumventing the underlying policies of sec_469 sec_1_469-4 f income_tax regs sec_6110 29see sec_1_469-4 income_tax regs c the hardys may not deduct a passive_activity_loss carryover from prior years in finding that the hardys may report dr hardy’s income from mbj as passive for the years in issue we are left to determine the proper amount of the passive_activity_loss carryover from prior years sec_6214 provides that in redetermining a deficiency in income_tax for any taxable_year we must consider facts relating to the tax for other years as may be necessary correctly to redetermine the amount of the deficiency for the year before us because the hardys claim that they had a passive_activity_loss that carried over to a year before us we must look to the prior years to compute the proper amount of that passive_activity_loss carryover after all a taxpayer is entitled to a passive_activity_loss carryover only when there is an excess of passive losses over passive incomedollar_figure and we find no impediment to our use of facts in a later year as part of the process of recomputing a tax_liability for an earlier barred year in order to arrive at the correct_tax liability for an open_year in issue dollar_figure we have concluded that the hardys did not group dr hardy’s ownership_interest in mbj with his medical practice for or and we have sec_469 3161_tc_436 aff’d without published opinion 510_f2d_970 3d cir concluded that dr hardy may treat his ownership_interest in mbj as passive that leads us to the inescapable conclusion that the hardys erroneously treated dr hardy’s income from mbj as nonpassive for and the hardys reported a total unallowed loss of dollar_figure for for they reported unallowed losses of dollar_figure which included the dollar_figure carryover from the hardys reported dr hardy’s distributions from mbj of dollar_figure and dollar_figure as nonpassive for and respectively had the hardys properly reported the mbj income as passive for and it would have fully absorbed their passive losses and there would have been no passive loss to carry forward to accordingly they are not entitled to the full passive_activity_loss deduction claimed the hardys argue for the first time in their opening brief that the doctrine_of equitable_recoupment applies equitable_recoupment is an affirmative defensedollar_figure sec_6214 grants the court jurisdiction to consider claims of equitable_recoupment however the party raising an affirmative defense will waive the defense if they do not specifically plead itdollar_figure we have entertained an argument for 32130_tc_54 wolfington v commissioner tcmemo_2014_45 at 33see rule wolfington v commissioner at equitable_recoupment when the commissioner had notice of the argument before trial but here the commissioner had no such notice the hardys did not plead equitable_recoupment in their petition and they have not moved to amend their petition they have waived this defense iii whether the hardys are liable for self-employment_tax on dr hardy’s distributive shares of income from mbj a motion to conform the pleadings in appropriate circumstances we may treat an issue that was not expressly pleaded but was tried by express or implied consent of the parties as if raised in the pleadingsdollar_figure however whether a motion to conform the pleadings should be allowed is within the discretion of the courtdollar_figure if the opposing party is prejudiced or unfairly surprised then the motion should be denieddollar_figure 34see eg whalen v commissioner tcmemo_2009_37 explaining that the court entertained an argument of equitable_recoupment because the commissioner was put on notice when the issue was raised in the pretrial memorandum 35rule b 103_tc_525 aff’d 100_f3d_778 10th cir 36304_f2d_136 9th cir 110_tc_172 37see eg estate of quick v commissioner t c pincite phillips v commissioner tcmemo_2013_215 at after a review of the entire record we find that the factual issues giving rise to the hardys’ motion were raised during trial with the commissioner’s consent the evidence on which the hardys base their motion was admitted at trial in the parties’ stipulation of facts the commissioner addressed the liability for self- employment_tax in his opening brief accordingly we will grant the hardys’ motion to conform the pleadings to the evidence that they are not liable for self- employment_tax for or b limited partners acting as investors sec_1401 and b imposes a tax on self-employment_income self- employment income generally means net_earnings_from_self-employment which in turn means gross_income less allowable deductions from a taxpayer’s trade_or_business plus the distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member dollar_figure sec_702 provides that in determining income_tax each partner must take into account separately his distributive_share of the partnership’s taxable_income or loss therefore a partner sec_1402 sec_1402 must generally include his distributive_share of partnership income in calculating his net_earnings_from_self-employment sec_1402 provides several exclusions from the general_rule in particular sec_1402 excludes the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services the commissioner argues that the sec_1402 exclusion does not apply in this case he argues that because dr hardy performs surgeries at mbj he is not acting as a limited_partner we disagree the code does not define limited_partner for purposes of sec_1402 however we discussed the definition of limited_partner in 136_tc_137 in that case the partners were lawyers operating out of a law firm which was formed as a limited_liability partnershipdollar_figure the law firm received revenue from the partners’ legal fees but the firm did not report those revenues on the firm’s tax 40136_tc_137 return as net_earnings from self-employmentdollar_figure the commissioner determined that the partners’ distributive shares of the law firm’s net business income were subject_to self-employment taxdollar_figure we agreeddollar_figure because sec_1402 was enacted before limited_liability entities were contemplated and the term limited_partner remained undefined we interpreted the statute by looking at legislative_history and explained that t he intent of sec_1402 was to ensure that individuals who merely invested in a partnership and who were not actively participating in the partnership’s business operations which was the archetype of limited partners at the time would not receive credits toward social_security coverage the legislative_history of sec_1402 does not support a holding that congress contemplated excluding partners who performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons from liability for self-employment taxes we held that because the revenue was derived from legal services performed by the partners in their capacity as partners they were not acting as investors in the law firm thus we held that they were liable for self-employment_tax 41renkemeyer campbell weaver llp v commissioner t c pincite 42renkemeyer campbell weaver llp v commissioner t c pincite 43renkemeyer campbell weaver llp v commissioner t c pincite 44renkemeyer campbell weaver llp v commissioner t c pincite dr hardy is an investor in mbj which is distinguishable from the limited_liability partnership formed by the partners in the law firm in renkemeyer campbell weaver llp v commissioner mbj owns and operates a surgical center mbj is equipped for doctors to perform surgeries that require local and general anesthesia mbj bills patients for_the_use_of the facility although dr hardy performs surgeries at mbj he is not involved in the operations of mbj as a business in contrast to the partners in renkemeyer campbell weaver llp who are lawyers practicing law and receiving distributive shares based on those fees from practicing law dr hardy is receiving a distribution based on the fees that patients pay to use the facility the patients separately pay dr hardy his fees as a surgeon and they separately pay the surgical center for use of the facility in the same manner as with a hospital accordingly dr hardy’s distributive shares are not subject_to self-employment_tax because he received the income in his capacity as an investor iv sec_6662 sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to among other things any 45renkemeyer campbell weaver llp v commissioner t c pincite negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure negligence has been further defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial when that understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the commissioner bears the burden of production for this penalty before the burden shifts to taxpayers to prove that the penalty should not applydollar_figure the commissioner has not proven that the hardys acted negligently the sec_6662 4785_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo 48see 116_tc_438 sec_1 b income_tax regs sec_6662 50see sec_7491 higbee v commissioner t c pincite commissioner did not provide any evidence that any portion of the underpayment_of_tax was due to the hardys’ failure to make a reasonable attempt to comply with the code lack of due care or failure to do what a reasonable and ordinarily prudent person would do or failure to maintain sufficient records accordingly the commissioner has not met his burden regarding negligence however in accordance with this opinion the hardys’ exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for any year the commissioner will have met his burden of production with respect to that yeardollar_figure if the rule_155_computations establish a substantial_understatement_of_income_tax for any year the accuracy-related_penalty will not apply to any portion of the underpayment where the taxpayers establish that they had reasonable_cause and acted in good faithdollar_figure taxpayers may establish that they had reasonable_cause and acted in good_faith through reliance on the advice of a tax professionaldollar_figure the reliance must have been reasonable and in good_faith under all the 51see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 sec_6664 53115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs circumstancesdollar_figure to demonstrate that the reliance was reasonable and in good_faith the taxpayer must prove by a preponderance_of_the_evidence that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment taking into consideration all the facts and circumstances we find that the hardys reasonably relied on mr kero in good_faith regarding the portion of the underpayment for that is attributable to the passive_activity_loss carryover mr kero ha sec_40 years of experience he prepared the returns for through he reported the income from mbj as nonpassive for and and passive for through and the hardys provided him with corroborating information although he understood that characterizing income as passive or nonpassive can have a profound effect on a taxpayer’s income he did not take into account the proper characterization of dr hardy’s income from mbj when considering the amount of the passive_activity_loss carryover the hardys relied 54neonatology assocs p a v commissioner t c pincite sec_1_6664-4 c income_tax regs 55neonatology assocs p a v commissioner t c pincite on his advice and experience in preparing their returns accordingly the hardys had reasonable_cause and acted in good_faith through reliance on the advice of a tax professional the hardys did not provide any evidence regarding the portion of the underpayment for each year that is attributable to the disallowed charitable_contribution_deduction accordingly they have not established that they had reasonable_cause and acted in good_faith with respect to the portion of the underpayment for each year arising from that item v conclusion the hardys may treat their income from mbj as passive however they have not established that they may deduct the passive_activity_loss carryover from years in which they treated the income as nonpassive for and the hardys overpaid their self-employment_tax because dr hardy’s distributive_share from mbj is excluded from net_earnings_from_self-employment the commissioner did not meet his burden of production regarding the sec_6662 accuracy-related_penalties for negligence however he may have met his burden of production for underpayments attributable to substantial understatements of income_tax if the rule_155_computations establish substantial understatements of income_tax if that threshold is met for any year no penalty applies to the portion of the underpayment for that year attributable to the passive_activity_loss carryover because the hardys established that they had reasonable_cause and acted in good_faith through reliance on the advice of a tax professional because the hardys did not provide any defense for any of the years in issue for the portion of the underpayment that is attributable to the charitable_contribution_deduction they have not established any defense to a penalty attributable to that portion of the resulting underpayment an appropriate order will be issued and decision will be entered under rule
